PER CURIAM.
Appellant challenges the circuit court’s order denying in part and dismissing in part his petition for writ of mandamus in which he challenged the Florida Parole Commission’s calculation of his presumptive parole release date. We affirm on all issues but one. We find the circuit court erred in imposing liens on appellant’s inmate trust account for court costs and fees for filing his petition for writ of mandamus and subsequent appeal. See Fla. Parole Comm’n. v. Spaziano, 48 So.3d 714, 724 (Fla.2010); and § 57.085(10), Fla. Stat. Thus, we reverse the circuit court’s orders imposing the liens, and we remand with instructions that the trial court direct that appellant be reimbursed for any funds that were removed from his account. On all other issues, we affirm.
AFFIRMED IN PART, REVERSED IN PART, and REMANDED WITH INSTRUCTIONS.
LEWIS, C.J., WOLF and WETHERELL, JJ., concur.